 Case 3:18-cv-00428-DMS-MDD Document 376 Filed 03/05/19 PageID.5532 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                               SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     MS. L, et al.,                                  Case No. 18cv428 DMS MDD
11
                      Petitioners-Plaintiffs,
12                                                   ORDER GRANTING RESPONDENTS-
           vs.                                       DEFENDANTS’ EX PARTE MOTION
13                                                   TO FILE EXHIBITS AS A RESTRICTED
   U.S. IMMIGRATION AND CUSTOMS                      DOCUMENT
14 ENFORCEMENT, et al.,
15                    Respondents-Defendants.
16
17
           Before the Court is Respondents-Defendants’ Ex Parte Motion to File Exhibits as a
18
     Restricted Document. Petitioners-Plaintiffs do not oppose the motion. Accordingly, IT IS
19
     HEREBY ORDERED that that a copy of the Exhibits in support of Respondents-
20
     Defendants’ response in opposition to Petitioner Ms. L’s motion for preliminary injunction
21
     shall be received as a restricted document, available only to the parties to this litigation.
22
23    Dated: March 5, 2019
24
25
26
27
28
